EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Michael Gallagher (Reg. # 42,564) on 11/03/2021.
With respect to the claims filed 10/28/2021, the application has been amended as follows:
Please amend line 1 of claim 4 to instead recite: --The valve module as claimed in claim [[3,]] 1, wherein the at least two--
Please amend line 1 of claim 5 to instead recite: --The valve module as claimed in claim [[2,]] 1, wherein:--
Please amend line 1 of claim 7 to instead recite: --The valve module as claimed in claim [[2,]] 1, wherein the first valve--

REASONS FOR ALLOWANCE
Claims 1 and 4-25 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a valve module including: “the first valve apparatus has at least two first valve devices which are fluidically connected to one another in parallel, whereby each of the at least two first valve devices is arranged to receive a respective portion of fluid flow from a shared fluid line,” in combination with the remaining limitations of the claim.
With respect to independent claim 8, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a valve module including: “the housing has a fourth port configured to be fluidically coupled to an intake tract of an internal combustion engine; the first port is fluidically connected, within the housing, to the fourth port; the second port is fluidically connected, within the housing, to the fourth port; the third port is fluidically connected, within the housing, to the fourth port; and the fourth port is adjustable between an open position, in which fluid communication through the fourth port is made possible, and a closed position, in which fluid communication through the fourth port is prevented,” in combination with the remaining limitations of the claim.
With respect to independent claim 18, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested an operating liquid container system including: “the first valve apparatus has at least two first valve devices which are fluidically connected to one another in parallel, whereby each of the at least two first valve devices is arranged to receive a respective portion of fluid flow from a shared fluid line,” in combination with the remaining limitations of the claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747